Citation Nr: 1001366	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar and thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from April 1988 to 
December 1990 and from January 1991 to February 1991.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2007 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded the claim in 
August 2009 for a videoconference hearing. The Veteran 
testified before the undersigned Acting Veterans Law Judge 
(VLJ) in October 2009. A transcript of that hearing is of 
record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
back disability on the basis that she the disability is 
related to injuries to her back during motor vehicle 
accidents on two occasions while on active duty.  Since that 
time, she reports having back difficulties, being treated at 
private facilities, treating herself with over-the-counter 
medication, and is currently receiving treatment at the VA 
Medical Center in Jackson, Mississippi.  She reports that 
this back disorder for which she presently receives treatment 
is the same condition she sustained in service. 

The Veteran had VA examination in March 2007.  The examiner 
opined that her arthritis of the lumbar and thoracic spine 
was not caused by a motor vehicle accident in service.  
However, the examiner did not relate the etiology of the 
Veteran's back condition or address her as to the onset or 
continuity of her back symptoms since service. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Based on the elements set 
forth, the Veteran requires an additional VA examination 
which addresses the Veteran's statements relative to the 
origin of her back disorder and the continuity of her 
symptomatology to service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO records should obtain records 
from the Jackson, Mississippi, VA Medical 
Center, dated since October 2008, and any 
outstanding records of treatment from the 
William Beaumont Army Medical Center, 
dated since February 1991.

2.  The RO should arrange for the Veteran 
to undergo an appropriate VA orthopedic 
examination to determine the nature, 
extent, onset, and etiology of her back 
disorder.  The claims folder should be 
made available and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of her back 
problems since service, and opine whether 
it is at least as likely as not that any 
back disorder found to be present is 
related to or had its onset during 
service, and particularly, to her report 
of two in-service motor vehicle 
accidents.  The rationale for all 
opinions expressed should be provided in 
a legible report.  

2.  Following such development, the RO 
should readjudicate the claim.  If any 
such action does not resolve the 
claims, the RO should issue the Veteran 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

